DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A-1, claims 1-10 and 12 in the reply filed on 10/13/2020 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not provide the special technical feature between groups I and III (claims 14-19).  This is not found persuasive because in view of the amendments to claims 1 and 14, a new explanation of lack of special technical feature making a contribution is provided.  See the below rejection in view of the prior art for claim 1.
Claims 11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2020.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16; Note that the specification discusses the outlet at [0004] but appears to reference an outlet ‘14’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term DNYNAMAG CTS at ([0003]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim 1, line 3, “a perimeter the encircles the internal” should be corrected with “a perimeter that encircles the internal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “the joined perimeter” lacks clear antecedent basis.  Correction with “the joinder perimeter” may resolve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148).
Regarding claim 1, Moubayed discloses an apparatus and method for separating magnetic particles from a fluid (title/abstract, C1/L19-30) in figures 1-2 and 8 comprising:
Introducing a fluid mixture into an internal compartment of a flexible container through an inlet of the container (abstract, container 68, flexible C6/L58-60, via inlet fed via tubing 52), the container having a perimeter that encircles the internal compartment (see figure 2); the fluid mixture comprising a liquid media, a biological component, and magnetic particles (c7/L40-60, abstract); 
Allowing at least a portion of the fluid mixture to travel around a partition formed within the internal compartment and then exit the internal compartment through an outlet, the partition projecting into the internal compartment (see partitions 78, flow path via 82, discharging to outlet feeding tubing 84);

Moubayed does not expressly provide for the container having a front side and an opposing back side with the internal compartment disposed therebetween, wherein the inlet and the outlet are on the front side and the partition projects from the front side between the inlet and outlet.
Sorensen discloses magnetic separation of magnetized particles from biological fluids (title/abstract) in figure 3a-3b utilizing a flexible container (BP) having an inlet and outlet (4/5) on a front side (see figure 3a) and a compartment divided by a partition (14) wherein the compartment is between the front side and an opposing back side (see by 3), wherein the configuration provides for a high degree of purity derived from the long liquid flow path (C3/L63-C4/L25).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Moubayed such that the inlet/outlet are on the same front side and the Moubayed partition (78) is between the inlet and outlet and extending from the front side as taught by Sorensen for the purpose of providing for a long liquid flow path thus providing a high degree of purity.
Regarding claim 2, Moubayed further provides the biological component comprises cells (C7/L40-60).
Regarding claim 4, Moubayed further provides the fluid mixture comprises a suspension cell culture of the cells growing in the liquid media (C7/L40-60 - note cells 
Regarding claim 5, Moubayed discloses all limitations as set forth above.  Moubayed does not expressly provide a flow rate.  Moubayed does provide (e.g. abstract) a feeding of the fluid to the compartment.  Sorensen discloses an example discharge velocity or flow rate of 42mL/min (C4/L50-60).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Moubayed to provide an optimal feed flow rate for magnetic separation on the order of greater than or equal to about 20-30mL/min and on an order as evidenced by Sorensen as an appropriate flow rate for this type of process for the purpose of providing for adequate throughput while allowing for adequate magnetic separation while using a flow rate in the order commonly understood to provide effective magnetic separations.  The particular flowrate is not established as providing any unexpected benefit or result or having any particular criticality.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 6, Moubayed discloses all limitations set forth above.  Moubayed does not expressly specify less than 1000 magnetic particles discharged per milliliter; however, Moubayed is directed to magnetically trapping and agglomerating the particles (C13/L40-60 for instance).  As such, it would have been obvious to one having In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 7, Moubayed further provides disposing the container (68) within a magnetic field generating device and closing a lid thereof against the container such that the container becomes substantially flattened into a two dimensional configuration (holder 140 with lid/door 142, also see C15/L23-40).
Regarding claims 8-9, Moubayed further provides the container has an upper and lower container wall joined together and having a joinder wherein the inlet and outlet are both disposed through the joinder (see figure 2, C6/L55-C7/L10; flexible bag implicitly has upper and lower walls that are joined together at the edges/perimeter of the bag, the inlet and outlet are illustrated passing through the joinder, i.e. passing through at the perimeter).
Regarding claim 12, Moubayed as modified by Sorensen further provides wherein the partition extends from a first location disposed between and proximal to the inlet and the outlet, to a second location within the internal compartment, the second location being distal to the inlet and the outlet, the inlet comprising a first opening having In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148) in view of Beyersdorf (EP 2,886,645).
Regarding claim 3, Moubayed discloses all limitations as set forth above.  Moubayed further provides the use of antibodies as well as paramagnetic beads 
Beyersdorf discloses expansion of human T cells using anti-CD28 antibodies (title/abstract) including the use of superparamagnetic beads ([0031-0033]) wherein the antibody is immobilized to the beads ([0033]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the process of Moubayed to process expansion of human T cells using anti-CD28 antibodies immobilized to superparamagnetic beads for the purpose of providing for concentration of human t cells for immune therapy treatments.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148) in view of Gaugler et al. (USP 6,432,698).
Regarding claim 10, Moubayed discloses all limitations set forth above.  Moubayed does not expressly provide the partition comprises at least one weld between the upper and lower container walls.  Gaugler provides a flexible container (C7/L15-30) and establishes that it is constructed with welded seams in accordance with techniques well known in the art (C7/L45-55).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have manufactured the container and secured the partitions of Moubayed by welding as taught by Gaugler for the purpose of using a well-known, art understood technique to fabricate the flexible container to achieve expected results.  As per the specific requirement that the partitions are welded to both sheets of the bag, one 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID C MELLON/           Primary Examiner, Art Unit 1796